Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment that Applicant filed on 04/08/2021 has been entered into record.  Claims 4 has been cancelled.  Claims 1-3 and 8-12 remain pending.

Response to Arguments
Regarding to claims 4 and 8 objected due to informalities, Examiner withdraws said objections due to cancellation of claim 4 and amended claim 8.
Regarding to claims 1-3 rejected under 35 USC 103, Examiner withdraws said rejection due to incorporating of allowable subject matter of claim 4 to independent claim 1.

Allowable Subject Matter
Claims 1-3 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “wherein the processor is further configured to detect a removal of the expansion block and to remove from the partially dynamically reconfigurable logic chip the function module for the respective expansion block”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 8-12, the claims have been found allowable due to their dependencies to claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to 






/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862